ACCEPTED
                                                                                           01-15-00424-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      11/4/2015 3:39:29 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                               NO. 01-15-00424-CV

                                                                     FILED IN
                       IN THE COURT OF APPEALS      1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
               FOR THE FIRST JUDICIAL DISTRICT OF TEXAS
                                                    11/4/2015 3:39:29 PM
                              AT HOUSTON
                                                               CHRISTOPHER A. PRINE
                                                                     Clerk

               SYRIAN-AMERICAN OIL CORPORATION, S.A.,

                                                       Appellant,
                                         vs.

   PECTEN ORIENT COMPANY f/k/a PECTEN ASH SHAM f/k/a PECTEN
                 SYRIA PETROLEUM COMPANY,

                                                       Appellee.

                             ON APPEAL FROM THE
           190TH JUDICIAL DISTRICT COURT OF HARRIS COUNTY, TEXAS
                            CAUSE NO. 2007-67830

          AGREED MOTION TO ADOPT BRIEFING SCHEDULE

             Pursuant to Texas Rule of Appellate Procedure 10.1, Appellant/Cross-

Appellee Syrian-American Oil Corporation, S.A. (SAMOCO) and Appellee/Cross-

Appellant Pecten Orient Company f/k/a Pecten Ash Sham f/k/a Pecten Syria

Petroleum Company (Pecten) request the Court to approve an agreed briefing

schedule in this civil appeal and cross-appeal.

             The Texas Rules of Appellate Procedure do not provide a separate

briefing schedule for cases involving a cross-appeal. Rather, under Rule 38.6, each

party who files a notice of appeal must file an appellant’s brief. TEX. R. APP. P.
38.6. Each party who responds to the brief would then file a response brief as an

appellee. Id. And each appellant may then file a reply to the appellee’s response

brief. Id. This parallel briefing scheme results in a total of six briefs.

             In an effort to reduce the number of briefs to be filed in this case, the

parties have agreed upon and propose the following briefing schedule and word

count limits, subject to the exclusions outlined in Texas Rule of Appellate

Procedure 9.4(i)(1):

             a.      SAMOCO’s appellant’s brief shall be due no later than 30 days

after the date the reporter’s record is filed with the Court and shall contain no more

than 15,000 words.

             b.      Pecten’s appellee/cross-appellant’s brief shall be due no later

than 30 days after the date SAMOCO’s appellant’s brief is filed and shall contain

no more than 22,000 words.

             c.      SAMOCO’s appellant’s reply/cross-appellee’s brief shall be

due no later than 30 days after the date Pecten’s appellee/cross-appellant’s brief is

filed and shall contain no more than 12,000 words.

             d.      Pecten’s cross-appellant’s reply brief shall be due 20 days after

the date SAMOCO’s reply/cross-appellee’s brief is filed and shall contain no more

than 5,000 words.




                                           2
             The proposed word count limits comply with Texas Rule of Appellate

Procedure 9.4(i)(2)(B)’s mandate that in civil appeals, “the aggregate of all briefs

filed by a party must not exceed 27,000 words if computer-generated.”             The

proposed timing of the various briefs is also consistent with Texas Rule of

Appellate Procedure 38.6 governing the time to file appellant’s, appellee’s, and

reply briefs, subject to possible extensions upon further motion by a party.

             The parties ask the Court to adopt this agreed briefing schedule and

word count limits for purposes of efficiency and to reduce the number of briefs that

the Court must review in this case. The parties have agreed to this schedule in

advance of the filing of a complete reporter’s record in this case and thus before

the time to file appellants’ briefs has begun to run. By this agreed motion, the

parties do not intend to waive the right to file motions for extension of time under

Texas Rule of Appellate Procedure 38.6(d), under appropriate circumstances.

             For all of these reasons, the parties respectfully request that the Court

grant this motion and adopt the agreed briefing schedule set forth above.




                                          3
Respectfully submitted,

BAKER BOTTS L.L.P.


By: /s/ Macey Reasoner Stokes
    Macey Reasoner Stokes
    State Bar No. 00788253
    One Shell Plaza
    910 Louisiana
    Houston, Texas 77002
    713.229.1369
    713.229.7869 (Facsimile)
    macey.stokes@bakerbotts.com


      Lauren Tanner Bradley
      State Bar No. 24066177
      Ashley Carr
      State Bar No. 24082619
      BAKER BOTTS L.L.P.
      98 San Jacinto Blvd., Suite 1500
      Austin, Texas 78701
      512.322.2500
      512.322.2501 (Facsimile)
      lauren.bradley@bakerbotts.com
      ashley.carr@bakerbotts.com

ATTORNEYS FOR APPELLEE/CROSS-
APPELLANT PECTEN ORIENT COMPANY
F/K/A PECTEN ASH SHAM F/K/A PECTEN
SYRIA PETROLEUM COMPANY




  4
SHIPLEY SNELL MONTGOMERY LLP


By: /s/ Amy Douthitt Maddux
    Amy Douthitt Maddux
    Texas Bar No. 00796483
    712 Main Street, Suite 1400
    Houston, Texas 77002-3201
    (713) 490-3827
    (713) 652-3057 (fax)
    amaddux@shipleysnell.com

ATTORNEYS FOR APPELLANT/CROSS-
APPELLEE SYRIAN-AMERICAN OIL
CORPORATION, S.A.




  5
                           CERTIFICATE OF SERVICE
            I certify that a true and correct copy of this Agreed Motion to Adopt
Briefing Schedule was served on all counsel of record as indicated below on the
4th day of November, 2015.

Counsel for Appellant Syrian-American Oil Corporation, S.A.:

John W. Stevenson Jr.
William Robert Hand
Stevenson & Murray
24 Greenway Plaza, Suite 750
Houston, Texas 77046
(by electronic mail)

Amy Maddux
Shipley Snell Montgomery LLP
712 Main Street, Suite 1400
Houston, Texas 77002-3201
(by electronic mail)

Robert Godlewski
Law Offices of Robert S. Godlewski
3950 Braxton Drive, Suite 100
Houston, Texas 77063
(by electronic mail)

D. Craig Olivier
Olivier & Mundy, L.L.P.
1414 West Clay
Houston, Texas 77019
(by electronic mail)


                                     /s/ Macey Reasoner Stokes
                                     Macey Reasoner Stokes




                                       6